 In the Matter of WESTERN UNION TELEGRAPH COMPANYandFEDERALLOCAL22490 OF WESTERN UNION ORGANIZING COUNCIL OF A. F. OF L.FEDERAL LABOR UNIONS AND C.T. U. LocALsIn the Matter Of WESTERN UNION TELEGRAPH COMPANY,SPRINGFIELD,MASS.andFEDERAL LABOR UNION#22672-WESTERN UNION ORGAN-IZING COUNCIL OF A. F.OF L. FEDERAL LABOR UNIONS AND C. T. U.LOCALSIn the Matter of THE WESTERN UNION TELEGRAPH COMPANYandTHECOMMUNICATIONS GUILDIn the Matter of THE WESTERN UNION TELEGRAPH COMPANYandTHECOMMUNICATIONS GUILDIn the Matter of THE WESTERN UNION TELEGRAPH COMPANYandTHECOMMUNICATIONS GUILDCases Nos. R-2820 to R-f824, inclusive.Decided September 8, 1941Jurisdiction:telegraph industry.Investigation and Certification of Representatives:existence of question : stip-ulated;inaccordance with desires of the parties:,temporary employees,students,and employees on furloughheldeligible,to vote and"other employ-ment" employeesheldineligible to vote ; labor organization which made noshowing of designation of employees not accorded a place on the ballot;elections necessary.Units Appropriate for Collective Bargaining:separate units:employees in thecommercial,traffic, plant, accounting,and stores departments in MetropolitanBoston,Massachusetts,with certain exclusions;employees in the commercial,traffic, and plant departments in each of the following cities: Springfield andWorcester,Massachusetts,and Providence,Rhode Island(including the Paw-tucket branch),with certain exclusions and inclusions.Mr. David E. Krueger,of New York City, for the Company.Mr. Henry H. Silverman,of New York City, for the A. F. of L.Mr. Herman E. Cooper,of New York City, for the Guild.Mr. Sidney Fox,of NewYork City, for the A. C. A.Mr. Gilbert V. Rosenberg,of counsel to the Board.27735 N. L.R. B., No. 56. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONANDDIRECTION OF ELECTIONSSTATEMENTOF THE CASEOn April 4, 1941, the American Federation of Labor, acting on be-half of Federal Local 22490 of Western Union Organizing Council ofA. F. of L. Federal Labor Unions and C. T. U. Locals, and on April29, 1941, the Communications Guild, I herein called the Guild, filedwith the Regional Director for the First Region (Boston, Massa-chusetts) petitions alleging that a question affecting commerce hadarisen concerning the representation of employees of Western UnionTelegraph Company, herein called the Company. employed at Boston,Massachusetts, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On April 21, 1941, the American Federation of Labor, acting onbehalf of Federal Labor Union #22672 of Western Union OrganizingCouncil of A. F. of L. Federal Labor Unions, C. T. U. Locals, filedwith the Regional Director a petition alleging that a question affectingcommerce had arisen concerning the representation of employees of theCompany at Springfield, Massachusetts, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe Act.The American Federation of Labor and its affiliates areherein collectively referred to as the A. F. of L.On May 12, 1941, the Guild filed' petitions with the Regional Direc-tor alleging that questions affecting commerce had arisen concerningthe representation of employees of the Company at Worcester, Massa-chusetts,' and Providence, Rhode Island,2 and requesting investiga-tions and certifications of representatives pursuant to Section 9 (c)of the Act.On June 30,11941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, and Section 10 (c) (2), of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investigationand authorized the Regional Director to conduct it and, to provide foran appropriate hearing on due notice, and further ordered that theabove cases be consolidated.'The original petition alleged that employees in the entire State of Massachusettsexclusive of Boston constituted an appropriate unit.However, at the hearing the petitionwas amended to allege that employees in the city of Worcester,Massachusetts,constitutean appropriate unit.8 The original petition alleged that employees in the State of Rhode Island constitutedan appropriate unit.However,at the hearing the petition was amended to allege thatemployees in the city of Providence,Rhode Island,constitute an appropriate unit. W,EISIPFIRNUNION'MLEGR'A:PH COMPANY279On July 9 and July 18, 1941, respectively, the Regional Directorissued a notice of hearing and an amended notice of hearing, copiesof which were duly served upon the Company, the A. F. of L., theGuild, and American Communications Association, herein called theA. C. A., a labor organization claiming to represent employees directlyaffected by the investigation.Pursuant to notice, a hearing was heldon July 30, 1941, at Boston, Massachusetts, before William S. Gordon,the Trial Examiner duly designated by the Chief Trial Examiner. TheCompany, the A. F. of L., the Guild, and the A. C. A. were representedby counsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.During the courseof the hearing the Trial Examiner made several rulings on motionsreviewed the rulings of the Trial Examiner and finds that no prejudi-cial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWestern Union Telegraph Company, a' New York corporationwith its principal office in New York City, is engaged throughoutthe United States and in foreign countries in the receipt and trans-mission by telegraph and cable of intrastate, interstate, and inter-national communications. In the operation of its national andinternational communications system the Company owns and/or op-erates 211,530 miles of pole lines, 4,070 miles of land line cables,1,776,876miles of wire, 30,324 nautical miles of ocean cable and19,543 telegraph offices.The present proceeding concerns approxi-mately 1.200 employees of the Company working in and about Boston,Massachusetts; approximately 71 employees at Springfield, Massachu-setts;approximately 65 employees atWorcester,Massachusetts;and approximately 136 employees at Providence, Rhode Island.The Company admits that it is engaged in commerce within themeaning of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDFederal Labor Union #22490 and Federal Labor Union #22672ofWestern Union Organizing Council of A. F. of L. Federal LaborUnions and C. T. U. Locals, are labor organizations affiliated withthe American Federation of Labor, admitting to membership em-ployees of the Company. 280DECISIONS OF NATIONALLABOR RELATIONS BOARDCommunications Guild is an unaffiliated labor organization, ad-mitting to membership employees of the Company.American Communications Association is a labor organizationaffiliatedwith the Congress of Industrial Organizations, admittingto membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONAt the hearing the parties stipulated that one or more of thepetitioningunionshas requested exclusive recognition as collectivebargaining representative of the employees in each of the citiesinvolved in this proceeding, and that the Company refuses to accordsuch recognition until representatives are certified by the Board.The Guild and the A. F. of L. further stipulated that each hada substantial interest with respect to representation in the unitsinvolved in this proceeding to warrant a designation of each onthe ballotif anelection is ordered by the Board.The Companyraised no objection to this stipulation.The A. C. A. made no show-ing of designations by employees in the cities involved in thisproceeding.We find that questions have arisen concerning the representationof the employees of the Company.IV.THE EFFECT OF THE QUESTIONSCONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen,occurring in connection with the operations of the Companydescribed in Section I above, have a close,intimate, and substantialrelation to trade,traffic, andcommerce amongthe several Statesand with foreign countries and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITSA. TheBoston UnitThe A. F. of L., the Guild, and the A. C. A. agree that theunit appropriate for collective bargaining should be confined toemployees of the Company at Metropolitan Boston, Massachusetts.8No reason appears to warrant a departure from the unit agreedto by the parties.We find that a collective bargaining unit limitedto employees in Metropolitan Boston is appropriate.'This area includes Boston, Babson Park, Cambridge.Chelsea,Brookline,Malden,Newton, Quincy,Wellesley,Waltham, and Hingham. WESTERN UNION TELEGRAPHCOMPANY281The A. F. of L. and the Guild agree that the unit should includeemployees in the commercial, traffic, plant, accounting, stores, anddistrict superintendent's departments.The A. C. A. opposes the in-clusion of employees in the district superintendent's department./The district superintendent's department is one of several depart-ments of the Company's business organization, with headquartersat Boston, and operates in Maine, New Hampshire, Vermont, Massa-chusetts, and Rhode Island exclusive of the area covered by thedivisional offices.Throughout this area the work of the districtsuperintendent's department is similar to the function of the Bostoncommercial department.The nine employees at Boston in the districtsuperintendent's department perform no work for the commercialdepartment at Boston and transfers of employees between thesedepartments rarely occur. In accordance with our rulings in thePittsburghandPhiladelphiacases,4we shall exclude employees inthe district superintendent's office from the appropriate unit.Questions arose at the hearing concerning the exclusion of cer-tain supervisory employees from the appropriate unit.We shallconsider these exclusions by departments.Commercial DepartmentAll labor organizations agree,and we find, that the superintendent,chief,clerk,city commercial manager,sales manager,delivery manager,assistant delivery manager,nightdeliverymanager, personnel de-livery clerk,cashier, and personal secretary to the superintendentshould be excluded from this unit.Traffic DepartmentAll labor organizations agree, and we find, that the traffic manager,night traffic managers, assistant chief operators, chief clerk, seniorsupervisors, restaurant manager, testing and regulating chief, nightregulating chief, wire chief, night wire chief, automatic chief, re-peater chief, and personal secretary to the traffic manager, should beexcluded from the unit.The A. C. A. would also exclude the automatic, telephone, tele-printer, service, route, and recorder supervisors, and the automaticmonitor.The A. F. of L. and the Guild oppose these exclusions. Itappears that all these supervisors have substantially the sameauthority, in their respective departments, to assign and distribute*Matter ofWestern UnionTelegraph CompanyandAmerican Federation of Labor,InternationalTelegraphersUnion,30 N. L. R B. 1169, herein called thePittsburghcase; andMatterofWesternUnion Telegraph CompanyandNationalWestern UnionCouncil ofA. F of L. FederalUnsons andC.T.U. Locals,31 N. L.R. B. 060, hereincalled thePhiladelphiacase. 282 ' DECISIONS,OF NATIONAL LABOR RELATIONS BOARDwork to employees under them and to recommend discipline; andthat the automatic monitor reports on the quality of work performedby employees in her department.'We have customarily excludedthe above employees in other cases s and under the circumstances weshall exclude them in this instance.Plant DepartmentAll labor organizations agree, and we find, that the maintenanceforemen, city foremen, building supervisor, head janitor, equipmentsupervisor, the building engineer, and the equipment foreman shouldbe excluded from the unit.The A. C. A. would also exclude theteleprinter maintenance supervisor as a supervisory employee.Sinceit appears from his title that the teleprinter maintenance supervisorexercises the same degree of supervision as other supervisors whomwe have excluded from the unit we shall also exclude him.Accounting DepartmentAll labor organizations agreeing, we shall exclude the accountingcenter manager and the assistant accounting center manager. 'Stores DepartmentAll labor organizations agreeing, we shall exclude the uniformdepot manager.At the hearing a question also arose concerning the "Boston andAlbany linemen" and the "Cambridge gang" whom the Guild wouldinclude in the Boston unit and the A. F. of L. would exclude fromany unit involved in this proceeding.The Company and the A. C. A.made no contention,in this regard.The Company employs 8 or 10 linemen to repair and maintainits lines on the right-of-way of the Boston and Albany Railroad.These men work out of Boston and receive assignments from thegeneral foreman at Boston but spend less than 10 per cent of theirtime working in the Boston area.They are on the New York Citypay roll.The Company has another group of 10 employees who re-port for work at Cambridge, doing construction and maintenancework on the Company's lines located on the various railroadsthroughout New England.Their immediate supervisor is located in6The parties stipulatedthat the findingsof fact madein thePittsburghandPhila-delphiacases concerning the duties of all contested classifications are applicable to thisproceeding.While therecord supervisor was not involved in these prior cases there is noindicationthat the dutiesof this employee are differentfrom the duties of the othersupervisors involved.6 See casescitedin footnote 4,supra. WESTERN UNION TELEGRAPH COMPANY283New York and they are also on the New York City pay roll. Thepercentage of their time spent in any area depends upon the require-ments of the Company.For instance, during the past year more thanhalf their time was spent on work within the Boston area, whileduring the preceding year only about one-third of their time wasspent in that area.Under all the circumstances, we shall excludeboth groups of employees from the unit.We find that the employees of the Company working in Metro-politanBoston in the commercial, traffic, plant, accounting, andstores departments, excluding the "Cambridge gang," the Bostonand Albany linemen, and the employees whose exclusions we haveindicated above and whose positions are, for convenience, listed inAppendix A, constitute a unit appropriate for the purposes of col-lective bargaining and that said unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.B.The Springfield UnitThe A. F. of L., the Guild, and the A. C. A. agree, and we find,that the employees of the Company working in the City of Spring-field in the commercial, traffic, and plant departments constitute anappropriate unit.They also agree, and we shall exclude from theunit the superintendent, delivery manager, and chief bookkeeper inthe commercial department, and the chief operator; early night chiefoperator, and telephone supervisor in the traffic department.The A. C. A. would also exclude the teleprinter maintenance super-visor in the plant department.We excluded this supervisor fromthe Boston unit above, and under the circumstances we shall excludehim in this instance.The Guild desires to include, and the A. F. of L. to exclude,one maintenance employee named Darling, employed as a trouble-shooter between Pittsfield and West Bedford on its lines borderingthe Boston and Albany Railroad.Darling works out of Springfieldbut is under the supervision of the general foreman at Boston.Under the circumstances we shall exclude him from this unit.We find that the employees of the Company working in the cityof Springfield in the commercial, traffic, and plant departments,excluding Darling and the employees whose exclusions we have indi-cated above and whose positions are for convenience listed inAppendix B, constitute a unit appropriate for the purposes of col-lective bargaining and that such unit will insure to employees ofthe Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.The Worcester UnitThe A. F. of L., the Guild, and the A. C. A. agree, and we .find,that the employees of the Company working at Worcester in thecommercial, traffic, and plant departments constitute an appropriateunit.They also agree, and we shall exclude the manager and thedelivery manager in the commercial department, and the telephonesupervisor, chief operator, and early night chief operator in thetraffic department from the unit.The Guild urges the inclusion, and the A. F. of L. the exclusion,of 15 employees known as the "Framingham gang." This group of15 employees works out of Framingham doing construction work onthe Company's lines throughout New England. Like the Cambridgelinemen, the time spent by these employees in any area dependsupon the requirements of the Company.During the past year theyspent very little time on work in Worcester although they will beworking in and out of Worcester on a new construction project inthe near future.Under all the circumstances we shall exclude theseemployees from the Worcester unit.We find that the employees of the Company working in the cityofWorcester in the commercial, traffic, and plant departments,excluding the "Framingham gang" and the employees whose exclu-sions we have indicated above and whose positions are for conven-ience listed in -Appendix C, constitute a unit appropriate for thepurposes of -collective bargaining and that such unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act..D. TheProvidence UnitThe A. F. of L., the Guild, and the A. C. A. agree, and we find,that the employees of the Company working at Providence (includ-ing the Pawtucket branch) in the commercial, traffic, and plantdepartments constitute an appropriate unit.They also agree, andwe shall exclude from the unit, the superintendent, delivery man-ager, chief bookkeeper, and sales manager in the commercial depart-ment, and the telephone supervisor, chief operator, and early nightchief operator in the traffic department.The A. C. A. would also exclude, and the Guild and the A. F. of L.would include in the unit, the late night chief operator, servicesupervisor, automatic supervisor, teleprinter supervisor, and assist-ant wire chief in the traffic department.We have found above thatpersons classified as supervisors should be excluded from a city-wide WESTERN UNION TELEGRAPH COMPANY285unit.?While the record is not entirely clear, we are of the opinionthat the assistant wire chief exercises sufficient supervision over theother employees in his department to warrant his exclusion from theunit.The Company admits that the night chief operators representthe management and desire their exclusion from the unit.Appar-ently, the only difference between the early night chief operator,whom all parties agree to exclude, and the late night chief operatoris their time of duty and the number of persons they supervise.Under the circumstances we shall exclude all the above employees.We find that the employees of the Company at Providence (includ-ing the Pawtucket branch) in the commercial, traffic, and plantdepartments, excluding the employees whose exclusions we haveindicated above and. whose positions are for convenience listed inAppendix D, constitute a unit appropriate for the purposes of col-lective bargaining, and that such unit will insure to employees ofthe Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation which havearisen can best be resolved by elections by secret ballot. Inasmuchas the A. C. A. made no showing of having been selected as repre-sentative by any employees of the Company in the units heretoforefound appropriate and did not request to participate in the elections,we shall not place its name on the ballot.The Guild and the A. F.of L. stipulated that temporary employees, students, and employeeson furlough should be eligible to participate in the elections.Noobjections were made to this stipulation.All parties agreed that"other employment" employees should- be ineligible.to participatein the elections.The- record -shows that "other employment"employees are persons who work occasionally for the Company ontemporary assignments and also have employment with otheremployers who have first call, on their services.We see no reasonto depart from the desires of the parties in this regard.All parties agreed that a current pay roll should be used to deter-mine eligibility.We shall direct that the employees eligible to votein the elections shall be those in the appropriate units who wereemployed during the pay-roll period immediately preceding the dateof this Direction, subject to such limitations and additions as areset forth in the Direction.? See footnote S,supra. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees ofWestern Union Telegraph Company atBoston,Massachusetts, Springfield, Massachusetts,Worcester,Mas-sachusetts, and Providence, Rhode Island, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.The employees of the Company working in Metropolitan Bostonin the commercial, traffic, plant, accounting, and stores departments,excluding the "Cambridge gang," the Boston and Albany linemen, andthe employees occupying the positions listed in Appendix A, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.3.The employees of the Company working in Springfield in thecommercial, traffic, and plant departments, excluding Darling, and theemployees occupying the positions listed in Appendix B, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the National Labor Relations Act.4.The employees of the Company working in Worcester in the com-mercial, traffic, and plant departments, excluding the "Framinghamgang" and the employees occupying the positions listed in Appendix C,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.5.The employees of the Company working in Providence (includ-ing the Pawtucket branch) in the commercial, traffic, and plant depart-ments, excluding the employees occupying, the positions listed inAppendix D, constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the authority vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargaining WESTERN UNION TELEGRAPH COMPANY287with Western Union Telegraph Company at Boston, Massachusetts ;Springfield,Massachusetts;Worcester,Massachusetts; and Provi-dence, Rhode Island, elections by secret ballot shall be conducted asearly as possible, but not later than'thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the First Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among the following groups of em-ployees of the Company, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including temporaryemployees, students, and employees who did not work during suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidoff, or on furlough, but excluding "other employment" employees andemployees who have since quit or been discharged for cause :(1)Employees working in Metropolitan Boston in the commercial,traffic, plant, accounting, and stores departments, excluding the "Cam-bridge gang," the Boston and Albany linemen, and the employeesoccupying the positions listed in Appendix A, attached hereto;(2)Employees working in Springfield in the commercial, traffic,and plant departments, excluding Darling and the employees occupy-ing the positions listed in Appendix B, attached hereto;(3)Employees working in Worcester in the commercial, traffic, andplant departments, excluding the "Framingham gang" and the em-ployees occupying the positions listed in Appendix C, attached hereto ;(4)Employees working in Providence (including the Pawtucketbranch) in the commercial, traffic, and plant departments, excludingthe employees occupying the positions listed in Appendix D, attachedhereto ; to determine whether they desire to be represented by Com-munications Guild, or by the American Federation of Labor, for thepurposes of collective bargaining, or by neither.APPENDIX A(The Boston Unit)Commercial DepartmentSuperintendentNight deliverymanagerChief clerkPersonnel delivery clerkCity commercial managerCashierSales managerPersonal secretary to the super-Delivery managerintendentAssistant delivery manager 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrafficDepartmentTraffic managerNight traffic managersAssistant chief operatorsChief clerkSenior supervisorsRestaurant managerTesting and regulating chiefAutomatic supervisorsTelephone supervisorsTeleprinter supervisorsService supervisorsRoute supervisorsRecorder supervisorsAutomatic monitorNight regulating chiefWire chiefNight wire chiefAutomatic chiefRepeater chiefPersonal secretary to the trafficmanagerPlant DepartmentMaintenance foremanBuilding engineerCity foremanEquipment foremanBuilding supervisorTeleprintermaintenance super-Head janitorvisorEquipment supervisorAccounting DepartmentAccountingcenter manager_Assistant a c c ou.n t i n g centermanagerStores DepartmentUniform depotmanagerSuperintendentDeliverymanagerAPPENDIX B(The Springfield Unit)Commercial DepartmentChief bookkeeperTrafficDepartmentChief operatorTelephonesupervisorEarly nightchief operatorPlant DepartmentTeleprintermaintenance super-visor WESTERN UNIONTELEGRAPHCOMPANYAPPENDIX C(TheWorcester Unit)CommercialDepartmentManagerDelivery managerTraffic DepartmentChief operatorEarly nightchief operator't'elephone supervisorAPPENDIX D(The Providence Unit)Commercial DepartmentSuperintendentChief bookkeeperDelivery managerSales managerTrafficDepartmentChief operatorService supervisorEarly night chief operatorAutomatic supervisorLate night chief operatorTeleprint supervisorTelephone supervisorAssistant wire chief289